              Case 1:19-cv-02645-AJN-KHP Document 95 Filed 09/25/19 Page 1 of 1


                                       TODD 6t LEVI,LLP
                                            444    MADISON AVENUE
                                                 SUITE1202
                                          NEW YORK, NEW YORK IO02 2
                                                  www.toddlevi.com
JOHN F.TODD                                                                             TELEPHONE (2     1   2) 308-7400
JILL LEVI
DAVID B.ROSENBERG                                                                        FACSIMILE(212) 308-B450
                                                                                         E MAIL: toddandlevi@toddlevi.com
                                                                                        NOT FOR SERVICE OF LITIGATION PAPERS

                                                              September 25, 2019

    BYHANDANDECF

    Honorable Katharine H. Parker
    United StatesMagistrateJudge
    SouthernDistrict of New York
    500 PearlStreet
    New York, New York 1 0007

              Re:    Clity of Almaty, Kazakhstan, et ano. v. Felix cater, et al.,
                     USDC, SDNY CaseNo. 19 Civ. 2645 (AJN) (KHP)

     DearMagistrateJudgeParker

            We represent Defendants Felix Sater ("Sater"), Bayrock Group, Inc., Global Habitat
     Solutions, Inc., Daniel Ridloff and RRMl-DR LLC (collectively, the "Sated Defendants'').
     Pursuantto Your Honor's Rules, we enclose herewith a binder of the following documents
     submitted in connection with Sater's motion for a stay pending arbitration (the "Motion"):

                     A) Noticeof Motion;
                     B) Affidavit of Felix Sater swom to August 19, 201 9 in support of the Motion
                        with Exhibits A, B and C;
                     C) Declaration of Jill Levi dated August 19, 20 19 in support of the Motion with
                        Exhibit D:
                     D) Sater's Memorandum of Law in Support of the Motion;
                     E) Reply Declarationof Jill Levi datedSeptember24, 2019, with Exhibit A; and
                     F) Sater's Reply Memorandum of Law.
              We thank Your Flonor for her time and attention to this matter

                                                                     tfully submitted



              All Counselby ECF(W/O EN
